Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 11, 2018

The Court of Appeals hereby passes the following order:

A19I0031. BELLSOUTH TELECOMMUNICATIONS, LLC et al. v.
     DEMETRICE ALEXANDER.

      Applicants BellSouth Telecommunications, LLC d/b/a AT&T and Sonseerhay
Redcross have filed a motion to withdraw their application for interlocutory appeal.
The motion is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/11/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.